Name: Council Regulation (EEC, Euratom, ECSC) No 3762/92 of 21 December 1992 adapting the representation and special- duty allowances for the President and Members of the Commission, the President, Judges, Advocates-General and Registrar of the Court of Justice and the President, Members and Registrar of the Court of First Instance
 Type: Regulation
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: nan

 Avis juridique important|31992R3762Council Regulation (EEC, Euratom, ECSC) No 3762/92 of 21 December 1992 adapting the representation and special- duty allowances for the President and Members of the Commission, the President, Judges, Advocates-General and Registrar of the Court of Justice and the President, Members and Registrar of the Court of First Instance Official Journal L 383 , 29/12/1992 P. 0004 - 0004COUNCIL REGULATION (EEC, EURATOM, ECSC) No 3762/92of 21 December 1992 adapting the representation and special-duty allowances for the President and Members of the Commission, the President, Judges, Advocates-General and Registrar of the Court of Justice and the President, Members and Registrar of the Court of First Instance THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Council Regulation No 422/67/EEC, No 5/67/Euratom of 25 July 1967 determining the emoluments of the President and Members of the Commission, of the President, Judges, Advocates-General and Registrar of the Court of Justice and of the President, Members and Registrar of the Court of First Instance (1), and in particular Article 4 (4) thereof, Having regard to Council Regulation (EEC, Euratom, ECSC) No 4045/88 of 19 December 1988 laying down the emoluments of the President, Members and Registrar of the Court of First Instance of the European Communities (2), and amending accordingly the above Regulations No 422/67/EEC, No 5/67/Euratom, Whereas the representation and special-duty allowances provided for pursuant to Article 4 (2) and (3) and Article 21a (3) of Regulations No 422/67/EEC, No 5/67/Euratom should be increased, HAS ADOPTED THIS REGULATION: Article 1 With effect from 1 July 1992: (a) the amounts listed in Article 4 (2) of Regulations No 422/67/EEC, No 5/67/Euratom shall be as follows: - President: Bfrs 57 205, - Vice-President: Bfrs 36 765, - other Members: Bfrs 24 515; (b) the amounts listed in the first subparagraph of Article 4 (3) of Regulation No 422/67/EEC, No 5/67/Euratom shall be as follows: - President: Bfrs 57 205, - Judge or Advocate-General: Bfrs 24 515, - Registrar: Bfrs 22 355; (c) the amount listed in the second subparagraph of Article 4 (3) of Regulation No 422/67/EEC, No 5/67/Euratom shall be replaced by Bfrs 32 705. Article 2 With effect from 1 July 1992: (a) the amounts listed in the first subparagraph of Article 21 a (3) of Regulation No 422/67/EEC, No 5/67/Euratom shall be as follows: - President: Bfrs 24 515, - Members: Bfrs 22 355, - Registrar: Bfrs 19 015; (b) the amount listed in the second subparagraph of Article 21 a (3) shall be replaced by Bfrs 29 830. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1992. For the Council The President D. HURD